In the
 United States Court of Appeals
              For the Seventh Circuit
                      ____________

No. 06-4338
CHRISTIPHER BARNES, JANEL MOSER, and
KRISTINE NIMMER,
                               Plaintiffs-Appellants,
                        v.

ADVANCED CALL CENTER TECHNOLOGIES, LLC,
                                       Defendant-Appellee.
                      ____________
          Appeal from the United States District Court
              for the Eastern District of Wisconsin.
     No. 05 C 774—Aaron E. Goodstein, Magistrate Judge.
                      ____________
      ARGUED MAY 21, 2007—DECIDED JULY 12, 2007
                    ____________


 Before RIPPLE, WOOD, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Advanced Call Center Technolo-
gies, LLC (ACCT) is a debt collection agency. Hired by
MBNA America Bank to collect past-due credit card
payments, it sent standard form dunning letters to
Plaintiffs, each of whom were delinquent in making
required minimum monthly payments against their
respective account balances. The letters explained that
the named credit account had been listed with the
agency for collection, listed the past-due amount as the
“Current Amount Due,” and promised that “[i]f paid in
2                                                No. 06-4338

full to MBNA America,1 all collection activity will be
stopped.”
   Plaintiffs filed suit, alleging that the letters violated
certain provisions of the Fair Debt Collection Practices
Act (FDCPA), 15 U.S.C. § 1601 et seq., enacted by Congress
in 1996 to curb abusive practices on the part of debt
collectors. ACCT’s motion for summary judgment was
granted by Magistrate Judge Aaron E. Goodstein, who
heard the case with the consent of the parties. The Plain-
tiffs have appealed and, for the reasons that follow, we
affirm.
  Grants of summary judgment are reviewed de novo.
Gillespie v. Equifax Information Svcs., L.L.C., 484 F.3d
938, 940 (7th Cir. 2007). Summary judgment is appro-
priate “if the pleadings, depositions, answers to inter-
rogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled
to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). We
review the record in the light most favorable to the
nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986).
  Plaintiffs first allege violations of FDCPA § 809. Under
the relevant language of that provision:
    (a) . . . Within five days after the initial communication
    with a consumer in connection with the collection of
    any debt, a debt collector shall, unless the follow-
    ing information is contained in the initial communica-


1
  Plaintiff Kristine Nimmer’s letter referred not to MBNA
America but to “Bankcard Services,” another name for the same
entity. In all other respects, Plaintiffs’ dunning letters were
identical.
No. 06-4338                                               3

    tion or the consumer has paid the debt, send the
    consumer a written notice containing—
        (1) the amount of the debt[.]
15 U.S.C. § 1692g. Plaintiffs argue that ACCT’s letters
fail to state “the amount of the debt” and are therefore
not in compliance. On their theory, “the amount of the
debt” is not the amount past due currently sought by
the debt collector; it is the consumer’s overall credit card
balance with MBNA. Citing our decision in Olson v. Risk
Management Alternatives, Inc., 366 F.3d 509 (7th Cir.
2004), they describe their argument to the district court
this way:
    The plaintiffs never argued that a debt collector has
    to provide both the past due amounts and the balance;
    rather, the plaintiffs only argued that the “amount of
    the debt” had to be specified, and stating the “Current
    Amount Due” inherently suggests that the amount of
    the debt is [sic] different number altogether. The
    District Court missed the point of Olson: a statement
    of total amount due is required under the statute, the
    additional information, meaning the amount of the
    debt past due, is not required under the statute (but
    its inclusion does not necessarily violate the statute.)
  There are several problems with this argument. First,
Plaintiffs’ argument misstates the import of our holding
in Olson. In that case, two debtors sued a collection
agency after receiving dunning letters that listed both
the amount past due sought by the agency and each
consumer’s overall credit card balance. They argued
that the inclusion of both amounts would confuse an
unsophisticated consumer (the objective standard we
apply in such cases, Bartlett v. Heibl, 128 F.3d 497, 500
(7th Cir. 1997)) as to the amount of the debt. We rejected
that theory, noting that earlier cases in which we con-
cluded that dunning letters did not properly state “the
amount of the debt” found problems not with listing too
4                                               No. 06-4338

much information but with failing to state anywhere the
exact dollar amount owed. See Veach v. Sheeks, 316 F.3d
690, 692 (7th Cir. 2003) (“[B]y stating the amount of the
debt as $1,050, Sheeks took it upon himself to hold Veach
liable for legal penalties that had not yet been awarded,
penalties that for FDCPA purposes should have been
separated out from the amount of the debt.”); Miller v.
McCalla, Raymer, Padrick, Cobb, Nichols, and Clark,
L.L.C., 214 F.3d 872, 875-76 (7th Cir. 2000) (finding
violation where dunning letter described debt not only
as listed amount of unpaid principle but also unspecified
fees, interest, and penalties to be determined upon a
phone call to collector).
  Ignoring this, the Plaintiffs in our case interpret Olson’s
conclusion that including the total credit card balance
need not violate the FDCPA to mean that the entire
credit card balance is the “amount of the debt” under § 809
and therefore necessary for compliance. But Olson cer-
tainly did not hold this, because it would be absurd: as
Plaintiffs themselves articulate with an apparently
straight face, if the total credit card balance really is “the
amount of the debt,” then a dunning letter providing
only the total credit card balance that did not even men-
tion the amount actually sought by the debt collector
would be in compliance. Such a reading of the statute
would defeat the provision’s very purpose by increasing
the confusion: a recipient would know neither the
amount sought by the dunning letter nor the fact that
she was not required to pay off her credit card balance
in full.
  Besides, Plaintiffs’ argument seems to forget who the
defendant is. ACCT, not MBNA, is the collector here, so
the “amount of the debt” must be that owed to the former,
meaning the amount past due. Whatever may be owed to
MBNA, or for that matter to any other of Plaintiffs’
creditors, is of no consequence to this case. This is made
clear in Chuway v. National Action Financial Services Inc.,
No. 06-4338                                                5

362 F.3d 944, 947 (7th Cir. 2004), another case that
Plaintiffs incorrectly cite in their favor. Only the past
due amount, the amount owed ACCT, can be the “amount
of the debt” under § 809(a)(1).
  Still, as noted in Chuway, “[i]t is not enough that the
dunning letter state the amount of the debt that is due. It
must state it clearly enough that the recipient is likely
to understand it.” Id. at 947-48. That case held that
§ 809(a)(1) was violated where a debt collector’s letter,
which listed the amount sought, $367.42, as the “balance,”
also included a confusing statement that explained to
recipients how to receive their “most current balance
information.” Although that language referred to the
balance owed not to the debt collector but to the credit card
company, which could therefore not be part of “the amount
of the debt” under the circumstances, we found that the
FDCPA was violated, expressing a concern that the “most
current balance” language might confuse a debtor into
believing that the “amount of the debt” owed to the debt
collector was somehow more than the $367.42. Id. at 947.
  But the clarity standard, also implied in Veach and
Miller, is met here. Although the letters inform Plaintiffs
that “MBNA may continue to add interest and fees as
provided in your agreement,” there is nothing describing
these speculative amounts in terms of the “Current
Amount Due” or suggesting that they are owed to ACCT.
More importantly, a “tearoff ” section of the letter that
Plaintiffs are directed to return with their payments lists
the “Current Amount Due” and nothing more. Absent
some particularly ambiguous language in the rest of the
letter, we cannot see how an unsophisticated consumer
would interpret the tearoff to indicate that anything
other than the “Current Amount Due” was “the amount
of the debt.”
  Plaintiffs seem to suggest that the use of the term
“amount of the debt” is required in the letter. But we
6                                               No. 06-4338

have never held this to be the case. Although replacing
“Current Amount Due” with “Amount of the Debt” might
have been the easiest way for ACCT to comply with the
FDCPA, requiring that action would relieve the unsophis-
ticated consumer from the minimal obligation to be “able
to make ‘basic logical deductions and inferences’ and to
not interpret collection letters ‘in a bizarre or idiosyncra-
tic fashion . . . .’ ” Olson, 366 F.3d at 513.
  Finally, Plaintiffs allege that the statement in the
dunning letters that ““[i]f paid in full to MBNA America,
all collection activity will be stopped” violates FDCPA
§ 807, which prohibits a debt collector from using “any
false, deceptive, or misleading representation or means
in connection with the collection of any debt.” 15 U.S.C.
§ 1692e. Plaintiffs argue that an unsophisticated con-
sumer would believe the statement to mean that pay-
ment of the Current Amount Due would terminate all
further obligations not only to ACCT, but also to MBNA,
including the remaining balance on one’s credit card.
   But, as we have just said, the unsophisticated consumer
is not relieved of all responsibility. A simple example
illuminates the problem: Suppose a consumer has a
$10,000 credit card debt. Under Plaintiffs’ theory, he
will believe the statement in the dunning letter that “all
collection activity will be stopped” to mean that payment
of a far smaller Current Amount Due, say $200, will
relieve him of all obligations to the credit card company,
giving him a windfall of $9,800. By going delinquent
and paying 2 percent of his debts, he is completely freed
from an onerous debt burden. It should be clear that
such a conclusion describes precisely the kind of bizarre
or idiosyncratic interpretation that even the unsophisti-
cated consumer should not be expected to make. See
Olson, 366 F.3d at 513.
    The decision of the district court is AFFIRMED.
No. 06-4338                                         7

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—7-12-07